DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of group I in the reply filed on December 9th, 2019 is acknowledged and remains incorporated herein.
Claims 9-12 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 9th, 2019.
Response to Amendment
The Amendment filed October 8th, 2020 has been entered. Claims 1-8, 13-22 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112(a) rejection previously set forth in the Non-Final Office Action mailed September 4th, 2019 and are withdrawn in light of their correction. However, Applicant’s amended claims 1, 13, 21 appears to necessitate new matter rejections under 112(a), please see paragraph 6.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 13, and 21, the limitation “wherein a width of a slant of the first overlapping shape is less than one third of a width of the first insert and a width of a slant of the second overlapping shape is less than one third of a width of the second insert” is recited. There is a lack of written description in the original disclosure of the application. While applicant indicates support is found in applicant’s depictions (particularly FIG. 11) and alleges by illustration (see Remarks: pages 12-13) that the illustration possesses a proportion. However, “[w]hen the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue.")” (MPEP 2125 is relevant). While drawings in combination with the specification can effect a disclosure of such, the matter must be supported with the specification. Of note, applicant’s specification does not remark on the scale or proportion of the widths of the slants, and does not use any language that would indicate applicant considered the range or value such that a person of ordinary skill in the art would be apprised and reasonably led to a particular species. Such ancillary language that would reasonably apprise a person of ordinary skill that the relationship was considered and disclosed by applicant, but is lacking from the Specification includes (though is not limited to): “range” “scale” “dimension” “parameter”, “inch/centimeter/millimeter”, “relationship”, “proportion”, “one third”, “width”, “length”, 
Further, “[t]he introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996)”, and Rozbicki v. Chiang, 590 Fed.App’x 990, 996 (Fed. Cir. 2014) (non-precedential) (The court found that patentee, "while attempting to obtain the broadest claim language possible during prosecution, cannot now improperly narrow its language by importing limitations not supported by the claim language or written description.") (MPEP 2136.05. II is relevant). Similarly, applicant’s claims are being narrowed that do not appear to possess support in the as-filed disclosure, in light of the fact the relationship was not disclosed, discussed, or alluded to. The only disclosure by applicant concerning the overlap is located in paragraph 0030 that recites “The inserts are shaped in a way that they overlap each other along one edge 1102” with no ancillary metric, dimension or otherwise as to the range of width applicable thereto.
Further, “[w]ith respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure.” (MPEP 2163.05.III is relevant) where it was previously held In Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000) ("[T]he specification does not clearly disclose to the skilled artisan that the inventors... considered the... ratio to be part of their invention.... There is therefore no force to Purdue’s argument that the written description requirement was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion"). In a similar sense applicant has not clearly disclosed the relative applied in response and not in the original disclosure is closer to one tenth and not one third. How would a person of ordinary skill in the art have come to the conclusion applicant possessed this particular parametrical consideration with the evidence provided (or lack thereof) in the original disclosure? 
In light of the fact that applicant’s drawings are not stated to be to scale, the lack of disclosure that explicitly recites the now claimed ratio, and on the basis that applicant has not furnished any ancillary disclosure that would reasonably lead a person of ordinary skill in the art to consider applicant had adequate possession of the claimed subject matter pertaining to the ratios/proportions of features at the time the application was originally filed, examiner is not persuaded that sufficient support is provided or cited by applicant to avail such possession contingent on the original disclosure. For the purposes of examination, Examiner will address the at-issue subject matter as outlined below in the 103 section, however applicant must furnish sufficient and appropriate showing of possession of the claimed subject matter or otherwise cancel the claimed subject matter (or amend as appropriate). In the event applicant must cancel the claimed subject matter, the prior grounds of Rejection set forth in the Non-Final Office Action mailed September 4th 2020 would appear to anticipate the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 13, 14, 17-19, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zysman (U.S. Pub. No. 2014/0283305) in view of Gilhooly (U.S. Pat. No. 4,213,214) and in further view of itself.
Regarding claim 1, Zysman discloses (FIGS. 13) a modular sleep apparatus, comprising: a mattress pad casing (paragraph 0020: “fitted fabric mattress cover”, as illustrated in FIG. 13) adapted to be placed over a mattress (paragraph 0020), said mattress pad casing comprising one or more pockets (62c and 62d; FIG. 13) formed along an outer seam thereof (As illustrated in FIG. 13); a first insert (leftmost 69b; FIG. 13) having a first side formed into a first overlapping shape (the abutting surfaces between both 69b that overlap one another in covering the same area in FIG. 13), the first insert configured to be placed within at least one pocket of the mattress pad casing (as illustrated in FIG. 13 with leftmost 69b inserted into 62d); and a second insert (rightmost 69b; FIG. 13) having a second side formed into a second overlapping shape (the abutting surfaces between both 69b that overlap one another in covering the same area in FIG. 13), wherein the abutment of the first overlapping shape and the second overlapping shape prevents the first insert and the second insert from sliding. Consequent the two inserts (69b; FIG. 13) insertion and enclosure within the pocket, would inherently bring the two inserts into abutment, where the abutment thereof would further inherently incur an arbitrary frictional force therebetween that would prevent the first and second insert from sliding relative to each other. Per the Applicant Initiated Interview conducted on October 7th, 2020, the language ‘detachably coupled’ 
However, Zysman does not explicitly disclose wherein the first and the second overlapping shape are slanted, wherein the slant and the abutment thereof prevents the first insert and the second insert from sliding (interpreted as preventing sliding between the first insert and the second insert relative to one another); wherein the first insert is configured to detachably couple to the second insert by abutting the first overlapping shape that is slanted and the second overlapping shape that is slanted; wherein a width of a slant of the first overlapping shape is less than one third of a width of the first insert and a width of a slant of the second overlapping shape is less than one third of a width of the second insert.
Regardless, Gilhooly teaches (FIG. 2) two mattress inserts (26 and 28; FIG. 2) wherein there is provided a first side (along the diagonal of 26; FIG. 2) with an overlapping shape that is slanted (as illustrated in FIG. 2), and a second side (along the diagonal of 28; FIG. 2) with an overlapping shape that is slanted (as illustrated in FIG. 2), wherein the abutment of the first overlapping shaper that is slanted and the second overlapping shape that is slanted prevents the first insert and the second insert from sliding. Notably, as applicant argues (See applicant’s Remarks: pages 9-10; received August 6th, 2020; it is to be understood this is merely an inherent functionality very clearly explained by applicant, while Gilhooly avails further motivation in the proceeding paragraphs) two slanted and abutting surfaces that overlap will inherently avail two gravitational forces which operate at an angle askew to the surface of the slanted abutting and overlapping surfaces, which would inherently result in a frictional force that would mitigate sliding greater than without.
It would have been obvious to one of ordinary skill in the art to have incorporated the overlapping slanted shapes of the two inserts of Gilhooly (as illustrated through 26 and 28; FIG. 2) into the two separated inserts of Zysman (both 69b; FIG. 13). Where it is acknowledged in Gilhooly that 
Therefore, it would have been simple modification to have incorporated the two inserts of Gilhooly (as illustrated through 26 and 28; FIG. 2) into the two separated inserts of Zysman (both 69b; FIG. 13), as either exchanging the respective inserts or modifying the shape of the inserts of Zysman to conform with the portrayed shape of Gilhooly and benefits thereof (Col. 2, lines 50-68) while retaining the modular/configurable benefits Zysman avails (paragraph 0041: noting the embodiment 13 as a modular zoned mattress). Where the combination thereof would advantageously avail Zysman a gradient area between the two sleeping surfaces of the modular sleeping area (as illustrated in FIG. 13), that facilitates superior comfort such that two users of the same bed have a buffer between their respective section, availing a marked improvement over the discrete firmnesses exhibited in Zysman alone. Wherein the incorporation of the slanted shape of Gilhooly in Zysman’s modular cushions would avail wherein the first insert is configured to detachably couple to the second insert by abutting the first overlapping shape that is slanted and the second overlapping shape that is slanted as by gravity as set forth above. 
It is to be understood that the combination of Zysman in view of Gilhooly is expressly incorporating the shapes (or respective inserts) of Gilhooly for those already expressed in Zysman, where Zysman necessitates (or otherwise expresses it desirable) such inserts to be modular (paragraphs 0075: “modular” and 0082: “suitable fasteners, including hook and loop fasteners”); where the 
However, Zysman in view of Gilhooly still does not disclose wherein a width of a slant of the first overlapping shape is less than one third of a width of the first insert and a width of a slant of the second overlapping shape is less than one third of a width of the second insert.
Regardless, Zysman in view of Gilhooly discloses the claimed invention except for the width of the slants being less than one third the width of the respective insert.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to produce the slants being less than one third the width of the respective insert, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Where notably, applicant does not express any criticality to the particular range of the width of the slant in any portion of the disclosure, such feature being absent from the original disclosure enough so to warrant the invoking of a 112a Rejection as expressed and set forth in the 112a section above. Where further, the width of the slant would have a direct and proportional impact on the firmness gradient (or gradation) of the bed which would result (as common sense would teach) either a quicker shift in the gradient (by reducing the overall width) or a slower shift in the gradient (by increasing the overall width) in light of the fact Gilhooly’s slant is a linear slope that would similarly mirror a proportional linear response dependent on the slope which itself is dependent on the width. Therefore, there is a known variable (width) that impacts the overall gradient response over the transitional/intermediate zone that would be availed to Zysman in view of Gilhooly. Where further, the results would have been predictable in light of Gilhooly acknowledging “Intermediate layer 24 need not be of as great a width as layers 16 and 18 while still providing the 
The combination hereafter “Zysman Modified”. For the sake of conciseness, the citations of Zysman Modified refer to Zysman unless otherwise noted in the citation.
Regarding claim 2, Zysman Modified discloses (FIG. 13) the modular sleep apparatus of claim 1, wherein content of the first or second insert comprises any of a synthetic material (paragraph 0075: “foam inserts”); a firm material (paragraph 0082: “selected firmness”; {and} a soft material (paragraph 0082: “VEF insert pads of selected firmness” {visco-elastic foam}). Wherein the selected firmness of a first insert (69b) may be firmer or softer than the adjacent second insert.
Regarding claim 5, Zysman Modified discloses (FIG. 13) the modular sleep apparatus of claim 1, further comprising: the at least one pocket is configured to allow more than one insert to be placed into a same pocket (as illustrated in FIG. 13 with both 69b inserted in the single pocket 62d).
Regarding claim 6, Zysman Modified discloses (FIG. 13) the modular sleep apparatus of claim 1, further comprising: a seal for each pocket of the modular sleep apparatus comprising any of snaps, buttons, zippers, and hook and loop fasteners (paragraph 0077: “openings 68 may be releasably sealable by mechanisms such as buttons, zips, snaps, or strips or pads of hook and loop fasteners”).
Regarding claim 7, Zysman Modified discloses (Modified FIG. 13) the modular sleep apparatus of claim 1, further comprising: an internal seam within the casing to separate the one or more pockets (center seam as illustrated in Modified FIG. 13 between both pockets 62c).

    PNG
    media_image1.png
    239
    602
    media_image1.png
    Greyscale

Modified FIG. 13
Regarding claim 13, Zysman discloses (FIG. 13) a modular sleep apparatus, comprising: a mattress (Abstract: “A… mattress are provided having a plurality of zones for providing a selected distribution of pressure across different parts of a sleeper's body”) comprising at least one pocket (62c, 62d; FIG. 13) formed on a top surface thereof and along an outer seam (As illustrated in FIG. 13); a first insert (leftmost 69b; FIG. 13) having a first side formed into a first overlapping shape (the abutting surfaces between both 69b that overlap one another in covering the same area in FIG. 13), the first insert configured to be placed within at least one pocket of the mattress pad casing (as illustrated in FIG. 13 with leftmost 69b inserted into 62d); and a second insert (rightmost 69b; FIG. 13) having at least one side formed into a second overlapping shape (the abutting surfaces between both 69b that overlap one another in covering the same area in FIG. 13), wherein the abutment of the first overlapping shape and the second overlapping shape prevents the first insert and the second insert from sliding. Consequent the two inserts (69b; FIG. 13) insertion and enclosure within the pocket, would inherently bring the two inserts into abutment, where the abutment thereof would further inherently incur an arbitrary frictional force therebetween that would prevent the first and second insert from sliding relative to each other.
However, Zysman does not disclose wherein the first and the second overlapping shape are slanted, wherein the slant prevents the first insert and the second insert from sliding; wherein the first 
Regardless, Gilhooly teaches (FIG. 2) two mattress inserts (26 and 28; FIG. 2) wherein there is provided a first side (along the diagonal of 26; FIG. 2) with an overlapping shape that is slanted (as illustrated in FIG. 2), and a second side (along the diagonal of 28; FIG. 2) with an overlapping shape that is slanted (as illustrated in FIG. 2), wherein the abutment of the first overlapping shaper that is slanted and the second overlapping shape that is slanted prevents the first insert and the second insert from sliding. Notably, as applicant argues (See applicant’s Remarks: pages 9-10; received August 6th 2020) two slanted and abutting surfaces that overlap will inherently avail two gravitational forces which operate at an angle askew to the surface of the slanted abutting and overlapping surfaces, which would inherently result in a frictional force that would mitigate sliding greater than without.
It would have been obvious to one of ordinary skill in the art to have incorporated the overlapping slanted shapes of the two inserts of Gilhooly (as illustrated through 26 and 28; FIG. 2) into the two separated inserts of Zysman (both 69b; FIG. 13). Where it is acknowledged in Gilhooly that “layers 16 and 18 overlap each other on one side thereof to provide an intermediate layer 24 therebetween… Intermediate layer 24 is smoothly graduated in firmness across the width thereof, so that its area nearest layer 16 closely matches layer 16 in firmness, while its area nearest layer 18 closely matches layer 18 in firmness… Intermediate layer 24 need not be of as great a width as layers 16 and 18 while still providing the desired firmness gradations for maximum comfort. Thus, mattress 10 is uniquely suited to provide individualized sleeping comfort for two people at low cost. Moreover, it is durable, efficient and can be made in a variety of firmness combinations” (Col. 2, lines 50-68).
as either exchanging the respective inserts or modifying the shape of the inserts of Zysman to conform with the portrayed shape of Gilhooly and benefits thereof (Col. 2, lines 50-68) while retaining the modular/configurable benefits Zysman avails (paragraph 0041: noting the embodiment 13 as a modular zoned mattress). Where the combination thereof would advantageously avail Zysman a gradient area between the two sleeping surfaces of the modular sleeping area (as illustrated in FIG. 13), that facilitates superior comfort such that two users of the same bed have a buffer between their respective section, availing a marked improvement over the discrete firmnesses exhibited in Zysman alone. Wherein the incorporation of the slanted shape of Gilhooly in Zysman’s modular cushions would avail wherein the first insert is configured to detachably couple to the second insert by abutting the first overlapping shape that is slanted and the second overlapping shape that is slanted as by gravity as set forth above. 
However, Zysman in view of Gilhooly still does not disclose wherein a width of a slant of the first overlapping shape is less than one third of a width of the first insert and a width of a slant of the second overlapping shape is less than one third of a width of the second insert.
Regardless, Zysman in view of Gilhooly discloses the claimed invention except for the width of the slants being less than one third the width of the respective insert.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to produce the slants being less than one third the width of the respective insert, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Where notably, applicant does not express any criticality to the particular range of the width of the slant in any portion of the disclosure, such feature being absent from the original disclosure enough so to warrant the invoking of a 112a Rejection as 
 The combination hereafter “Zysman Modified”. For the sake of conciseness, the citations of Zysman Modified refer to Zysman unless otherwise noted in the citation.
Regarding claim 14, Zysman Modified discloses (FIG. 13) the modular sleep apparatus of claim 13, wherein the filling of the first or second insert comprises any of a synthetic material (paragraph 0075: “foam inserts”); a firm material (paragraph 0082: “selected firmness”; {and} a soft material (paragraph 0082: “VEF insert pads of selected firmness” {visco-elastic foam}). Wherein the selected firmness of a first insert (69b) may be firmer or softer than the adjacent second insert.
Regarding claim 17, Zysman Modified discloses (FIG. 13) the modular sleep apparatus of claim 13, further comprising: the at least one pocket is configured to allow more than one insert to be placed 
Regarding claim 18, Zysman Modified discloses (FIG. 13) the modular sleep apparatus of claim 13, further comprising: a seal for each pocket of the modular sleep apparatus comprising any of snaps, buttons, zippers, and hook and loop fasteners (paragraph 0077: “openings 68 may be releasably sealable by mechanisms such as buttons, zips, snaps, or strips or pads of hook and loop fasteners”).
Regarding claim 19, Zysman Modified discloses (Modified FIG. 13) the modular sleep apparatus of claim 13, further comprising: an internal seam within the casing to separate one or more pockets associated with the mattress (As illustrated in Modified FIG. 13 between 62c’s).
Regarding claim 21, Zysman discloses (FIGS. 6 and 13) a method of customizing a mattress, comprising: placing a mattress pad (Abstract: “A mattress pad are provided”) having at least one pocket (62c/62d; FIG. 13) over the mattress (As illustrated in FIG. 13); placing a first insert (leftmost 69b; FIG. 13) in the at least one pocket (as illustrated in FIG. 13 with leftmost 69b inserted into 62d), the first insert having a first side formed into a first overlapping shape (the abutting surfaces between both 69b that overlap one another in covering the same area in FIG. 13); and placing a second insert (rightmost 69b; FIG. 13) having a second side formed into a second overlapping shape (the underside of 69b; FIG. 13; clarified in paragraph 0082), wherein the abutment of the first overlapping shape and the second overlapping shape prevents the first and the second insert from sliding. Consequent the two inserts (69b; FIG. 13) insertion and enclosure within the pocket, would inherently bring the two inserts into abutment, where the abutment thereof would further inherently incur an arbitrary frictional force therebetween that would prevent the first and second insert from sliding relative to each other.
However, Zysman does not disclose wherein the first and the second overlapping shape are slanted, wherein the slant prevents the first insert and the second insert from sliding; wherein the first insert is configured to detachably couple to the second insert by abutting the first overlapping shape 
Regardless, Gilhooly teaches (FIG. 2) two mattress inserts (26 and 28; FIG. 2) wherein there is provided a first side (along the diagonal of 26; FIG. 2) with an overlapping shape that is slanted (as illustrated in FIG. 2), and a second side (along the diagonal of 28; FIG. 2) with an overlapping shape that is slanted (as illustrated in FIG. 2), wherein the abutment of the first overlapping shaper that is slanted and the second overlapping shape that is slanted prevents the first insert and the second insert from sliding. Notably, as applicant argues (See applicant’s Remarks: pages 9-10; received August 6th, 2020) two slanted and abutting surfaces that overlap will inherently avail two gravitational forces which operate at an angle askew to the surface of the slanted abutting and overlapping surfaces, which would inherently result in a frictional force that would mitigate sliding greater than without.
It would have been obvious to one of ordinary skill in the art to have incorporated the overlapping slanted shapes of the two inserts of Gilhooly (as illustrated through 26 and 28; FIG. 2) into the two separated inserts of Zysman (both 69b; FIG. 13). Where it is acknowledged in Gilhooly that “layers 16 and 18 overlap each other on one side thereof to provide an intermediate layer 24 therebetween… Intermediate layer 24 is smoothly graduated in firmness across the width thereof, so that its area nearest layer 16 closely matches layer 16 in firmness, while its area nearest layer 18 closely matches layer 18 in firmness… Intermediate layer 24 need not be of as great a width as layers 16 and 18 while still providing the desired firmness gradations for maximum comfort. Thus, mattress 10 is uniquely suited to provide individualized sleeping comfort for two people at low cost. Moreover, it is durable, efficient and can be made in a variety of firmness combinations” (Col. 2, lines 50-68).
Therefore, it would have been simple modification to have incorporated the two inserts of Gilhooly (as illustrated through 26 and 28; FIG. 2) into the two separated inserts of Zysman (both 69b;  as either exchanging the respective inserts or modifying the shape of the inserts of Zysman to conform with the portrayed shape of Gilhooly and benefits thereof (Col. 2, lines 50-68) while retaining the modular/configurable benefits Zysman avails (paragraph 0041: noting the embodiment 13 as a modular zoned mattress). Where the combination thereof would advantageously avail Zysman a gradient area between the two sleeping surfaces of the modular sleeping area (as illustrated in FIG. 13), that facilitates superior comfort such that two users of the same bed have a buffer between their respective section, availing a marked improvement over the discrete firmnesses exhibited in Zysman alone. Wherein the incorporation of the slanted shape of Gilhooly in Zysman’s modular cushions would avail wherein the first insert is configured to detachably couple to the second insert by abutting the first overlapping shape that is slanted and the second overlapping shape that is slanted as by gravity as set forth above. 
However, Zysman in view of Gilhooly still does not disclose wherein a width of a slant of the first overlapping shape is less than one third of a width of the first insert and a width of a slant of the second overlapping shape is less than one third of a width of the second insert.
Regardless, Zysman in view of Gilhooly discloses the claimed invention except for the width of the slants being less than one third the width of the respective insert.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to produce the slants being less than one third the width of the respective insert, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Where notably, applicant does not express any criticality to the particular range of the width of the slant in any portion of the disclosure, such feature being absent from the original disclosure enough so to warrant the invoking of a 112a Rejection as expressed and set forth in the 112a section above. Where further, the width of the slant would have a direct and proportional impact on the firmness gradient (or gradation) of the bed which would result (as 
The combination hereafter “Zysman Modified”. For the sake of conciseness, the citations of Zysman Modified refer to Zysman unless otherwise noted in the citation.
Regarding claim 22, Zysman Modified discloses (Gilhooly: FIGS. 1 and 2) the modular sleep apparatus of claim 1 (as understood with Gilhooly’s insert shapes incorporated into Zysman’s modular inserts as set forth in claim 1), the first insert (Gilhooly: exemplified through [16/26] in FIGS. 1 and 2) having a first large side (Gilhooly: exemplified along the top surface of 16 in FIG. 2), a second large side (Gilhooly: exemplified along the bottom surface of 16 in FIG. 2), a third small side (Gilhooly: exemplified along the leftmost surface of 16 in FIG. 2), and a fourth small side (Gilhooly: exemplified along the rightmost slanted surface of 16/26 in FIG. 2), wherein the first and the second large side have a greater surface area than the third and the fourth small sides (Gilhooly: as exemplified in FIG. 2 with the top and bottom forming the resting surfaces and the left/right surfaces forming the lateral/abutting surfaces; .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zysman Modified in further view of Tittl (U.S. Pat. No. 4,231,125).
Regarding claim 3, Zysman Modified discloses the modular sleep apparatus of claim 1. However, Zysman Modified does not explicitly disclose wherein the first and second inserts are inflatable.
Regardless, Tittl teaches (FIGS. 1 and 4) a modular sleep apparatus that has a pocket (11’; FIG. 4) on a top surface thereon (as illustrated in FIG. 1), where an insert (20) is placed that is also inflatable (Col. 3, lines 46-50).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the inflatable insert of Tittl (20; FIG. 1) into the first and second inserts of Zysman Modified (69b; FIG. 13). Where it is acknowledged in Tittl that “pillow 20 may preferably be an inflatable plastic or rubber pillow which is small and of a compact size when deflated” (Col. 3, lines 47-48).
Thus, it would have been simple modification to have incorporated the functionality of the inflatable insert of Tittl (20; FIG. 1) into the first and second insert of Zysman Modified (69b; FIG. 13, wherein the inflatable nature of the pillow as Tittl acknowledges is small and of a compact size when deflated (Col. 3, lines 47-48), thereby availing the owner less storage taken up when the particular insert is not in use for the modular arrangement of Zysman Modified (as illustrated in FIG. 13).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zysman Modified in view of Black et al. (U.S. Pat. No. 6,142,963), hereafter Black with Ramey (U.S. Pat. No. 4,136,685) used as a teaching reference.

Regardless, Black teaches (FIG. 3) a modular sleep apparatus (110; FIG. 3: ‘vibrating baby pad’) with a pocket (35; FIG. 3) with an insert that is a vibrating motor (40; FIG. 3).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated Black’s vibrating mechanism (40; FIG. 3) into the inserts of Zysman Modified (69b; FIG. 13), where it is acknowledged in Black that “the device can also be used while the infant is sleeping to provide continual comfort” (Col. 2, lines 38-40).
Thus it would have been simple modification to have incorporates the vibrating mechanism of Black (40; FIG. 3) into the inserts of Zysman Modified (69b; FIG. 13), where advantageously the modular bed of Zysman (As illustrated in FIG. 13) would provide continual comfort to the individual throughout the night and improving sleep quality thereby. However, Zysman Modified as further modified by Black does not explicitly disclose wherein the vibrating motor is contained within the particular insert.
Regardless, Ramey (as a teaching reference) teaches (Abstract) a “vibrating motor enclosed within the cushioning means. The cushioning means acts as a damping means for the vibrating motor for greater comfort than would otherwise occur if the vibrating motor were not so enclosed” (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the vibrating mechanism of Black (40; FIG. 3) into any of the modular inserts of Zysman Modified (69b; FIG. 13). 
It would have been simple modification to have incorporated the vibrating mechanism of Black into any of the modular inserts of Zysman Modified (69b; FIG. 13) where it is acknowledged in Ramey that in so incorporating the vibrating mechanism directly into a cushioning material (such as the foam inserts of Zysman Modified), that the cushioning means acts as a damping means for the vibrating .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zysman Modified in further view of Turcot (U.S. Pub. No. 2013/0305619).
Regarding claim 8, Zysman Modified discloses the modular sleep apparatus of claim 1. However, Zysman Modified does not explicitly disclose wherein a seam is formed of any of bonded nylon and bonded polyester.
Regardless, Turcot teaches (FIG. 2; paragraph 0043) wherein a seam (14; FIG. 2) of a sleeve (22; FIG. 2) is formed of bonded polyester (paragraph 0043: “thread used to form edge seams 24 and common seam line 14 may be mono-cord bonded polyester thread”)
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the bonded polyester thread seams of Turcot (14; FIG. 2; paragraph 0043) into the seams of Zysman Modified (about 62c in FIG. 13 and center seam in Modified FIG. 13). Where it is acknowledged in Turcot that “The thread used to form edge seams 24 and common seam line 14 may be mono-cord bonded polyester thread, or other thread chosen, as would be known to one skilled in the art, to withstand 125 psi loading of the sleeve sheets” (paragraph 0043).
It would have been simple modification to have incorporated the bonded polyester thread seams of Turcot (14; FIG. 2; paragraph 0043) into the seams of Zysman Modified (about 62c in FIG. 13 and center seam in Modified FIG. 13), wherein bonded polyester thread is a thread known to the art of fabric constructions, particularly in sleeve constructions, where bonded threads are particularly chosen for their high strength as is recognized in Turcot (paragraph 0043).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zysman Modified in further view of Tittl.

Regardless, Tittl teaches (FIGS. 1 and 4) a modular sleep apparatus that has a pocket (11’; FIG. 4) on a top surface thereon (as illustrated in FIG. 1), where an insert (20) is placed that is also inflatable (Col. 3, lines 46-50.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the inflatable insert of Tittl (20; FIG. 1) into the first and second inserts of Zysman Modified (69b; FIG. 13). Where it is acknowledged in Tittl that “pillow 20 may preferably be an inflatable plastic or rubber pillow which is small and of a compact size when deflated” (Col. 3, lines 47-48).
Thus, it would have been simple modification to have incorporated the functionality of the inflatable insert of Tittl (20; FIG. 1) into the first and second insert of Zysman Modified (69b; FIG. 13, wherein the inflatable nature of the pillow as Tittl acknowledges is small and of a compact size when deflated (Col. 3, lines 47-48), thereby availing the owner less storage taken up when the particular insert is not in use for the modular arrangement of Zysman Modified (as illustrated in FIG. 13).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zysman Modified in further view of Black with Ramey used as a teaching reference.
Regarding claim 16, Zysman Modified discloses the modular sleep apparatus of claim 13. However, Zysman Modified does not disclose wherein the inserts contain a vibrating motor. 
Regardless, Black teaches (FIG. 3) a modular sleep apparatus (110; FIG. 3: ‘vibrating baby pad’) with a pocket (35; FIG. 3) with an insert that is a vibrating motor (40; FIG. 3).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated Black’s vibrating mechanism (40; FIG. 3) into the inserts of Zysman 
Thus it would have been simple modification to have incorporates the vibrating mechanism of Black (40; FIG. 3) into the inserts of Zysman Modified (69b; FIG. 13), where advantageously the modular bed of Zysman (As illustrated in FIG. 13) would provide continual comfort to the individual throughout the night and improving sleep quality thereby. However, Zysman Modified as further modified by Black does not explicitly disclose wherein the vibrating motor is contained within the particular insert.
Regardless, Ramey (as a teaching reference) teaches (Abstract) a “vibrating motor enclosed within the cushioning means. The cushioning means acts as a damping means for the vibrating motor for greater comfort than would otherwise occur if the vibrating motor were not so enclosed” (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the vibrating mechanism of Black (40; FIG. 3) into any of the modular inserts of Zysman Modified (69b; FIG. 13). 
It would have been simple modification to have incorporated the vibrating mechanism of Black into any of the modular inserts of Zysman Modified (69b; FIG. 13) where it is acknowledged in Ramey that in so incorporating the vibrating mechanism directly into a cushioning material (such as the foam inserts of Zysman Modified), that the cushioning means acts as a damping means for the vibrating motor, offering greater comfort than would otherwise occur if the vibrating motor were not so enclosed (Ramey: Abstract).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zysman Modified in view of Turcot.
Regarding claim 20, Zysman Modified discloses the modular sleep apparatus of claim 13. However, Zysman does not explicitly disclose wherein a seam is formed of any of bonded nylon and bonded polyester.

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the bonded polyester thread seams of Turcot (14; FIG. 2; paragraph 0043) into the seams of Zysman Modified (about 62c in FIG. 13 and center seam in Modified FIG. 13). Where it is acknowledged in Turcot that “The thread used to form edge seams 24 and common seam line 14 may be mono-cord bonded polyester thread, or other thread chosen, as would be known to one skilled in the art, to withstand 125 psi loading of the sleeve sheets” (paragraph 0043).
It would have been simple modification to have incorporated the bonded polyester thread seams of Turcot (14; FIG. 2; paragraph 0043) into the seams of Zysman Modified (about 62c in FIG. 13 and center seam in Modified FIG. 13), wherein bonded polyester thread is a thread known to the art of fabric constructions, particularly in sleeve constructions, where bonded threads are particularly chosen for their high strength as is recognized in Turcot (paragraph 0043).

Response to Arguments
Applicant’s arguments, see Remarks (page 9), filed October 8th, 2020, with respect to the Objection to the specification, the claim objections directed to claims 23 and 24, and the 112a directed to claims 23 and 24 have been fully considered and are persuasive.  The Objections and Rejections respectively of the specification and claims 23 and 24 have been withdrawn in light of the correction to the specification as Examiner prescribed in the Non-Final Office Action mailed September 4th, 2020; and cancellation of claims 23 and 24.
Applicant's arguments filed October 8th, 2020 have been fully considered but they are not persuasive. 
.
In response to applicant's argument that the unitary structure of Gilhooly in its entirety into Zysman would change the principle operation of Zysman's modular mattress (see Remarks: page 10), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Where particularly applicant alleges that the modification of Gilhooly into Zysman would alter the principle operation of Zysman. However, Examiner was not incorporating the entirety of Gilhooly into Zysman. As Zysman already possess inserts thereon (as illustrated in FIG. 13), Examiner is altering the shape of those inserts in a manner Gilhooly has found advantageous to such a shape (as illustrated in FIG. 2). Where it is understood by examiner of FIG. 2 in Gilhooly that the layers of Gilhooly are only all features of Zysman (the prior art being modified) while improving and introducing desirable features taught in Gilhooly. Therefore, it is considered that the combined teachings of the references are sufficient to render the claims prima facie obvious for reasons of record and those further stressed in the 103 section above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Particularly, applicant alleges (see Remarks: pages 10-12) that neither reference discloses ‘wherein a width of a slant of the first overlapping shape is less than one third of a width of the first insert’, ‘the slanted shapes are detachably coupled’, and ‘the of friction prevents sliding between the slanted overlapping shapes’. Where applicant particularly notes they Zysman alone, or Gilhooly alone do not avail such features.
Notably, applicant appears to be individually attacking the references when the rejection is fundamentally based on their combination. Notably, the shape of Gilhooly is incorporated into Zysman’s modular mattress insert system (still retaining the modularity as previously discussed). Wherein Zysman Modular Zoned Mattress”) and as previously set forth in the respective rejections and prior set forth response to arguments. 
It is further considered that in being slanted and overlapping in shape, the two abutting surfaces therebetween would incur an inherent frictional force that prevents sliding therebetween as applicant has previously asserted as inherent (See applicant’s Remarks: pages 9-10, received August 6th, 2020), where applicant admits that ‘an overlapping shape that is slanted prevents the first insert and the second insert from sliding is supported by the well known physical laws of friction’ to which Examiner agreed in the Non-Final Office action mailed September 4th, 2020. Because the combination of Zysman in view of Gilhooly still retains that overlapping slanted shape (the combination expressly directed to the modification of the shape in Zysman and not bodily incorporation of Gilhooly), and the laws of physics concerning friction remain constant (where such inherency is the matter that avails applicant the sufficient support of any possession thereto), the feature is considered to be inherently present in Zysman in view of Gilhooly.
However, Zysman in view of Gilhooly does not expressly or explicitly disclose that the width of the respective slants are less than one third of a width of the respective inserts. However, Zysman in view of Gilhooly in further view of itself would avail this feature. Particularly in the fact that it is routine for one of ordinary skill in the art to find the optimal range of a known variable in the art. Wherein it is understood that the width of the slant between the two inserts is intrinsically and inherently consequent of the width thereof, where the width will impact the slope of the particular transitional region between two overlapping regions that consequently impacts the firmness gradient response between two abutting layers of different firmness. Where applicant lacks any criticality to the particular claims features, and such feature does not appear to be sufficiently disclosed in the original disclosure 
Therefore, Examiner is not persuaded that Zysman Modified (as by its combination and not individually) does not disclose the claims as applicant alleges.
With regard to applicant’s arguments on Support for the Amendment (see Remarks: pages 12-13), applicant alleges that figure 11 discloses adequate support for the newly claimed subject matter (alongside paragraphs 6, 20, and figure 10 which has been previously addressed above). However, applicant is alleging that FIG. 11 “discloses the ratio of slant and width insert”, when FIG. 11 has not been stated to be to scale and is further remarked as an embodiment. There is no feature or language of applicant’s original disclosure that set forth the particular (or any) proportional relationship of the features at issue. In viewing applicant’s application similar to a prior art, Examiner would not be permitted to extrapolate dimensions from the figures depicted when the disclosure (viewed as a prior art) lacks a statement of the drawing being to scale, or otherwise the specification setting forth a particular recitation of the range of such a feature, or otherwise an ancillary disclosure of some relativity of the size that would lead one of ordinary skill in the art to believe the art disclosed such a feature. Examiner would be required in the lack of any such compelling evidence to treat the prior art in combination under 103 (as a prospective exercise/matter), at which point, the basis of which is obviousness, and not anticipation. Where a standard of anticipation necessitates all features of the 
Where further it must be understood that because applicant has not explicitly disclosed the drawings to be to scale in the original disclosure, the drawings are treated as representative of the embodiments they are so named for, and are diagrammatic and untethered to dimensional considerations in light of applicant’s lack of any discussion or disclosure as to a dimensional or parametrical relationship of the feature. Where a diagram (in the lack any of the aforementioned) is simply an abstract or representation of the broadest reasonable interpretation the original disclosure and claims thereof set forth. Therefore, for reasons stated above and those outlined in the 112a section, Examiner is not persuaded sufficient and appropriate support of possession of the claimed subject matter has been demonstrated or argued by applicant.
Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/LUKE HALL/Examiner, Art Unit 3673       
                                                                                                                                                                                                 

/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        1/13/2021